Citation Nr: 0324119	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in July 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received later that month.  The Board 
underwent additional development of this claim in March 2003.      


FINDING OF FACT

The veteran suffers from asthma which is causally related to 
his period of active duty service.  


CONCLUSION OF LAW

Asthma was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In March 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  
However, this regulatory provision was subsequently invalided 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In view of the following favorable decision of the Board, 
there is no prejudice to the veteran resulting from any VCAA 
deficiency, nor is there any need to return the case to the 
RO for preliminary review of the Board developed evidence. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records document certain respiratory 
complaints and symptoms during the veteran's long military 
service.  The record also shows a current diagnosis of 
asthma.  In an October 2002 medical report, "A.E.G.", M.D. 
offered an opinion that it was likely that the respiratory 
symptoms noted during service were actually symptoms of 
asthma and were simply misdiagnosed at that time.  In a July 
2003 medical report, a VA examiner set forth further 
examination findings and also indicated that the claims file 
had been reviewed.  This examiner also offered the opinion 
that it was at least as likely as not that the symptoms noted 
during service were manifestations of asthma.  The Board 
finds the VA opinion to be afforded considerable weight in 
view of the fact that the examiner reviewed the claims file 
to include service medical records.  Moreover, this opinion 
is consistent with the previous opinion offered by Dr. G.  
Although these opinions were offered many years after the 
fact, they do constitute affirmative competent evidence to 
the effect that the symptoms noted during service were in 
fact manifestations of asthma.  


ORDER

Service connection for asthma is warranted.  The appeal is 
granted to this extent. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

